35 F. Supp. 985 (1940)
THE REGENT.
LATVIJAS KUGNIECIBAS SABIEDRIBA
v.
THE REGENT et al.
No. 16052.
District Court, E. D. New York.
November 22, 1940.
*986 David Drucker, of New York City, for libellant.
Joseph A. Barrett, of New York City, for claimant and respondent.
GALSTON, District Judge.
At the conclusion of the trial the libellant, having failed to establish title, sought leave, by means of letters rogatory to be issued to a competent court of the U. S. S. R. in accordance with an exchange of notes between the United States of America and the United Soviet Socialist Republic, dated November 22, 1935, to take the testimony of the libellant and its directors to prove that the libellant and the directors are the owners of the S. S. Regent and entitled to its possession.
Though it does not appear from the motion made at the conclusion of the trial where the testimony is to be taken, it does appear from a statement made by counsel at the trial that the parties are at Riga in Latvia and that the records of the Latvijas Kugniecibas Sabiedriba, the libellant, are also in Riga.
The motion fails to state where in Russia the testimony of the witnesses is to be taken. It does seek, however, to have the letters rogatory issued to a competent court of the U. S. S. R.; but since, for the reasons set forth in the opinion which will be filed in The Kotkas case, D.C., 35 F. Supp. 983, concurrently with this opinion, the United States of America does not recognize the occupation of the Baltic Republics by the U. S. S. R., it does not appear that any competent court in Russia could issue effective process to residents of Latvia.
Accordingly the motion is denied.
The failure of proof, then, in respect to title of the libellant compels the dismissal of the libel.
Submit findings of fact and conclusions of law in conformity with the foregoing opinion.